DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
2.	Claims 1-7 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a) 	The combination of Hattori and Bellora concerning claim 1 fails to disclose the limitations “determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region stored in a memory, and wherein the impact detection reference value for each location is set based on at least one of a distance between each location and an accelerometer included in the impact value calculating device, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path”, as recited in independent claim 1.

 b)      In regard to 101 rejection, the Applicant has provided arguments, “…the Examiner alleges that claim limitations of “impact value detector”, “impact location estimator”, and “effective impact determining device” merely recite generic computer components such that they amount no more than mere instructions to apply the exception using a generic computer components…Applicant respectfully disagrees because, as set forth above, the impact value detector, the impact location estimator, and the effective impact determining device of the presently claimed combination is not a general computer but a computer to perform specific functions of determining an impact value corresponding to a magnitude of an impact applied to the vehicle… Applicant respectfully submits that in the instant amendments, Applicants’ claims introduce significantly more because several claim elements, alone and in combination with other claim elements, are not well-understood, routine, conventional activities previously engaged in by those in the field of an impact detection system for a vehicle and an impact detection method therefor. In particular, similar to the McRO case, it is respectfully submitted that the combinations embodied by the claims provide a particular solution to a problem or a particular way to achieve a desired outcome. For instance, Applicant respectfully submits that Applicant’s claimed combination is not focused on any form of abstract idea, but instead focused on a specific solution, by the impact value detector, the impact location estimator, and the effective impact determining device of the presently claimed combination, to a problem of a conventional art in which due to a distance between a location of a sensor for impact detection, mounted in the vehicle, and a location to which a real impact is applied or due to a physical feature difference between materials forming the vehicle, although there are impacts with the same strength, strength of the impact recognized by the sensor may vary with locations of the impacts but does not reflect such a difference to be unable to accurately detect the impact applied to the vehicle” (pages 6-9). 


In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 10-11 of the remarks that the cited art does not teach or suggest the limitations “determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region stored in a memory, and wherein the impact detection reference value for each location is set based on at least one of a distance between each location and an accelerometer included in the impact value calculating device, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path.” However, Hattori at column 13, lines 39-50 discloses the collision state presuming means 2 quantitatively extracts characteristics of the magnitude and the change by the time of an electric signal from the collision detection means 1 to compare the characteristic value thereof with judgement reference data prepared in advance to judge what collided with the vehicle. Further, at column 21, lines 41- column 22, lines 67 discloses the collision detection means comprises a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122. In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively (i.e., impact detection for each location of the vehicle). In the collision state presuming means 2 compares the time variations of electric signals as shown in FIG. 7 from the amplification portions 121 and 122 of the first or second collision detection means 11A and 11B with reference data on the basis of a discrimination algorithm of FIG. 8 prepared in advance to judge what collided with the vehicle….the judgment reference data in the second memory means 22 are used as shown in Fig. 7, which corresponds to the limitations determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region stored in a memory within the claim. 
 	Furthermore, Hattori at column 21, line 41- column 24, line 6 discloses the collision detection means comprises a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122. In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively (i.e., impact detection for each location of the vehicle). In the collision state presuming means 2 compares the time variations of electric signals as shown in FIG. 7 from the amplification portions 121 and 122 of the first or second collision detection means 11A and 11B with reference data on the basis of a discrimination algorithm of FIG. 8 prepared in advance to judge what collided with the vehicle…Further, outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7 and are set so that output waveforms to both the means are different depending on collided bodies…"Judgement 2" corresponds to light-weight obstacles such as a bicycle, a light vehicle, a wheel chair or the like,…That is, the obstacles collided with the bumper are detected by the first and second collision detection means 11A and 11B, and the size and mass of the collided bodies in which the collided collision object is, a fixed support pole, an electricity pole or weight body such as a vehicle are presumed, in accordance with the judgement table of Table 2, from the characteristics of the output change. Examiner Note: wherein “outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7, Judgement reference level 2 corresponds to light-weight obstacles such as a bicycle, a light vehicle, a wheel chair, a fixed support pole, an electricity pole or the like…That is, the obstacles collided with the bumper are detected by the first and second collision detection means 11A and 11B” is interpreted as equivalent to one of the alternative limitations wherein the impact detection reference value for each location is set based on quality of material on the path within the claim. The specification mentions quality of material in [0040] as originally filed, however, there is no specific definition of “quality of material” that Examiner can glean from the specification. As a result, Examiner is using the broadest reasonable interpretation to mean materials such as a bicycle, a light vehicle, a wheel chair, a fixed support pole, or an electricity pole having distinctive quality of material. 
	Examiner relied on Bellora to disclose the limitation “estimating device configured to estimate an impact location.” Bellora discloses in the Adding Force/Deflection Curves method, an in-vehicle test of the FMH impacting the bare sheet metal structure is performed and the proposed countermeasures are tested on the component level stand just as before. Based on the modeling assumption that the countermeasure and the vehicle steel act like springs in series, we predict the final, in-vehicle FDC (i.e., Force versus displacement curve) by adding the deflections for the component level energy manager test impact and the baseline vehicle test impact for the same force levels. This will involve interpolating the digital data for one of these test impacts in order to estimate the deflection at the same digital force values as the other test impact…This allows use of experimental data to predict the front side of the FDC of the final system test. By determining some point at which to begin letting the force trail off, predicting what the backside of the curve looks like, and allowing for some appropriate rebound velocity the final in-vehicle FDC can be estimated. The point at which the force starts trailing off is determined by when a certain amount of energy is absorbed (see, [0124]-[0125]), which corresponds to the limitation estimating device configured to estimate an impact location within the claim. 
 Thus, the combination of Hattori and Bellora meets the scope of the claimed limitation as currently presented. 

b)	In Response, Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	In McRO, the Federal  Circuit held that a lip synchronization and facial expression animation system was patent eligible, but not because it was directed to any form of synchronization method. The claims employed algorithms designed to solve a technology problem in conventional industry practice. Federal Circuit further explains that the claims in McRO are not simply directed to any form of synchronization, but instead are specifically directed to an “improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators)” so as to meaningfully limit and improved synchronization techniques. Further,  McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. However, the present invention only employed algorithms designed to determine effective impact of a vehicle by simply comparing impact value with a reference value for each location of the vehicle and storing the reference value in a memory using a generic computer components without providing specific methods or steps on how to improve an existing technological process. Furthermore, the claim does not integrate the abstract idea into a practical application, it merely recites how to determine an impact value and an effective impact value by comparing the determined impact value with a reference value that was predetermined using a generic acceleration sensor. The claim should include the use or advantage of determining the effective impact value in order to integrate the abstract idea of the claim into a practical application.
 	Having reiterated the position of the Supreme Court and/or the Federal Court, we turn our attention back to the claimed invention of the instant application. Looking at the independent Claim 1, we recognize that the limitations “…determine an impact value corresponding to a magnitude of an impact applied to the vehicle from outside;…estimate an impact location to which the impact is applied in the vehicle and to generate an impact location signal including a parameter value corresponding to the estimated impact location; and…compare the determined impact value with an impact detection reference value corresponding to the estimated impact location to determine whether the impact is an effective impact,…determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region…, and wherein the impact detection reference value for each location is set based on at least one of a distance between each location and…, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. 
 	Beyond the abstract idea, we next look at additional elements that can be  considered to integrate the abstract idea into a practical application. In particular, the claim recites “an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory…and, an accelerometer included in the impact value calculating device.” The limitations “an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Hattori et al. US 6561301 (hereinafter, Hattori) (Abstract, column 13 lines 4-65, column 22 lines 54-64, Fig. 1), and Ootani et al. US 2006/0102413 (hereinafter, Ootani)  (Abstract, [0014], [0118]), both show that an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory, are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself.
 	In addition, the claim recites “an accelerometer included in the impact value  calculating device”, but said limitation is recited at a high level of generality, and is nothing more than a generic well-known conventional sensor component previously known in the industry in order to execute an abstract idea, which also does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. As shown in the prior art, As shown in the prior art, Hattori (column 24 line 34), and Ootani ([0008]), both show that an accelerometer is well-known and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to perform the abstract idea(s).
 	Accordingly, these additional elements do not integrate the abstract idea into a  practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory…and, an accelerometer included in the impact value calculating device”, are used for routine determining whether the impact is an effective impact in order to execute an abstract idea and, therefore, do not add meaningful limitation(s) to the system claimed. These elements/features are broadly recited, well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s). The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.


Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 An impact detection system for a vehicle, the system comprising: 
 	an impact value calculating device configured to determine an impact value corresponding to a magnitude of an impact applied to the vehicle from outside;
 	an impact location estimating device configured to estimate an impact location to which the impact is applied in the vehicle and to generate an impact location signal including a parameter value corresponding to the estimated impact location; and
 	an effective impact determining device configured to compare the determined impact value with an impact detection reference value corresponding to the estimated impact location to determine whether the impact is an effective impact,
 	wherein the effective impact determining device configured to determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region stored in a memory, and 
 	wherein the impact detection reference value for each location is set based on at least one of a distance between each location and an accelerometer included in the impact value calculating device, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
 	The limitations of “determine an impact value corresponding to a magnitude of an impact applied to the vehicle from outside;…estimate an impact location to which the impact is applied in the vehicle and to generate an impact location signal including a parameter value corresponding to the estimated impact location; and…compare the determined impact value with an impact detection reference value corresponding to the estimated impact location to determine whether the impact is an effective impact,…determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region…, and wherein the impact detection reference value for each location is set based on at least one of a distance between each location and…, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path” as drafted, are processes, under their broadest reasonable interpretation, covers mental and/or mathematical processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory…and, an accelerometer included in the impact value calculating device.” The limitations “ an impact value calculating device… an impact location estimating device…an effective impact determining device,…and a memory” are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Hattori (Abstract, column 13 lines 4-65, column 22 lines 54-64, Fig. 1), and Ootani (Abstract, [0014], [0118]), both show that an impact value calculating device… an impact location estimating device…an effective impact determining device,…and a memory are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself.
 	Further, the claim recites “an accelerometer included in the impact value calculating device”, but said limitation is recited at a high level of generality, and is nothing more than a generic well-known conventional sensor component previously known in the industry in order to execute an abstract idea, which also does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. As shown in the prior art, As shown in the prior art, Hattori (column 24 line 34), and Ootani ([0008]), both show that an accelerometer is well-known and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to perform the abstract idea(s).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an impact value calculating device… an impact location estimating device…an effective impact determining device,… a memory…and, an accelerometer included in the impact value calculating device”, are used for routine impact calculating and estimating impact location in order to execute an abstract idea and, therefore, do not add meaningful limitation(s) to the system claimed.  These elements/features are broadly recited, well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s). The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claim 2 adds the additional elements of “an accelerometer configured to detect acceleration perpendicular to the impact applied to the vehicle and to generate acceleration signals; and a signal processor connected to the accelerometer and configured to determine and output a vector sum of the acceleration signals as the determined impact value”. The step of “an accelerometer configured to detect acceleration,” is recited at a high level of generality and is considered to be insignificant data gathering step with well-known sensor. As shown in the prior art, Hattori (column 24, line 34), and Ootani (Abstract, [0008]), both show that an accelerometer configured to detect acceleration is well-known and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. The limitation “a signal processor connected to the accelerometer” is also recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components (see, Hattori (column 13, lines 10-50, Fig. 1), and Ootani (Abstract, [0014])). Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 3-4 and 6-7,  add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claim 5 adds the additional elements of “an impact detector mounted in front and rear surfaces and a side surface of the vehicle and configured to output an electrical signal having electrical characteristics indicating the impact applied to the vehicle to the impact location estimator”. The step of “an impact detector mounted in front and rear surfaces and a side surface of the vehicle” is recited at a high level of generality and is considered to be insignificant data gathering step. As shown in the prior art, Hattori (column 13, lines 10-50, Fig. 1), and Ootani (Abstract, [0014]), both show that an impact detector mounted in front and rear surfaces and a side surface of the vehicle is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. The limitation “output an electrical signal having electrical characteristics indicating the impact applied to the vehicle to the impact location estimator” which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer components (see, Hattori (column 13, lines 10-50, Fig. 1), and Ootani (Abstract, [0014])). Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. US 6561301 (hereinafter, Hattori), in view of Bellora et al.  US 2002/0013686 (hereinafter, Bellora).

8.  	Regarding claim 1, Hattori discloses an impact detection system for a vehicle, the system (Abstract), comprising: 
 	an impact value calculating device configured to determine an impact value corresponding to a magnitude of an impact applied to the vehicle from outside (column 21, lines 40-53, column 22, lines 1-10: a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122.  In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively…In the collision discriminating apparatus for vehicles… as described above, the deformation of the front portion of the vehicle caused by the collision is first detected by the first collision detection means 11A, and in the case of large shock force, it is also detected by the second collision detection means 11B. See also column 13, lines 10- column 14, lines 41); 
  	an impact location [determination] device configured to [determine] an impact location to which the impact is applied in the vehicle and to generate an impact location signal including a parameter value corresponding to the determined impact location (column 21, lines 40-53, column 22, lines 1-10: a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122.  In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively…In the collision discriminating apparatus for vehicles…as described above, the deformation of the front portion of the vehicle caused by the collision is first detected by the first collision detection means 11A, and in the case of large shock force, it is also detected by the second collision detection means 11B... The change in shape and the magnitude of output of the detection portion differ with the detection portions and the rigidity of the shock absorbing members around the detection portions 113 and 114…Outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7 and are set so that output waveforms to both the means are different depending on collided bodies. See also column 13, lines 10- column 14, lines 41, column 31, lines 15-45); and 
 	an effective impact determining device configured to compare the determined impact value with an impact detection reference value corresponding to the estimated impact location to determine whether the impact is an effective impact (column 13, lines 39-50: The collision state presuming means 2 quantitatively extracts characteristics of the magnitude and the change by the time of an electric signal from the collision detection means 1 to compare the characteristic value thereof with judgement reference data prepared in advance to judge what collided with the vehicle.…Further, column 21, lines 41- column 22, lines 67: the collision detection means comprises a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122. In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively (i.e., impact detection for each location of the vehicle). In the collision state presuming means 2 compares the time variations of electric signals as shown in FIG. 7 from the amplification portions 121 and 122 of the first or second collision detection means 11A and 11B with reference data on the basis of a discrimination algorithm of FIG. 8 prepared in advance to judge what collided with the vehicle. There comprises an 11th memory means 211 for storing an output of the first collision detection means 11A as an input signal having a fixed time width, a 12th memory means 212 for storing an output of the second collision detection means 11B as an input signal having a fixed time width, a second memory means 22 for storing comparison data corresponding to the vehicle speed connected to a vehicle speed sensor 3, a comparison means 23, and a judgement means 24… the deformation of the front portion of the vehicle caused by the collision is first detected by the first collision detection means 11A, and in the case of large shock force, it is also detected by the second collision detection means 11B. The change in shape and the magnitude of output of the detection portion differ with the detection portions and the rigidity of the shock absorbing members around the detection portions 113 and 114….Outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7 and are set so that output waveforms to both the means are different depending on collided bodies….In the comparison means 23, the judgement reference data in the second memory means 22 are used as shown in FIG. 7, those from the 11th memory means 211 and those from the 12th memory means 212 are divided, in rank of the strength of collision, into 4 ranks and 5 ranks, respectively, according to a degree of collision, on the basis of the time axis outputs stored in the 11th and 12th memory means 211 and 212, and on the basis of the algorithm shown in FIG. 8. The ranking is carried out in comparison with a table for judgement reference values set at every vehicle speed…, the ranking is carried out by obtaining the maximum output value within a fixed time from the time at which the output of the first collision detection means 11A reaches a fixed level (threshold) and comparing with 3 to 4 levels of the judgement reference level. See also column 13, lines 10- column 14, lines 41, column 31, lines 15-45);
 	determine the impact detection reference value corresponding to the impact location by comparing the parameter value included in the impact location signal with information about an impact detection reference value for each location of the vehicle matched with a parameter value of a corresponding region stored in a memory
 (column 13, lines 39-50: The collision state presuming means 2 quantitatively extracts characteristics of the magnitude and the change by the time of an electric signal from the collision detection means 1 to compare the characteristic value thereof with judgement reference data prepared in advance to judge what collided with the vehicle.…Further, column 21, lines 41- column 22, lines 67: the collision detection means comprises a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122. In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively (i.e., impact detection for each location of the vehicle). In the collision state presuming means 2 compares the time variations of electric signals as shown in FIG. 7 from the amplification portions 121 and 122 of the first or second collision detection means 11A and 11B with reference data on the basis of a discrimination algorithm of FIG. 8 prepared in advance to judge what collided with the vehicle….the judgment reference data in the second memory means 22 are used as shown in Fig. 7. See also column 23, lines 1-65), and
 	wherein the impact detection reference value for each location is set based on at least one of a distance between each location and an accelerometer included in the impact value calculating device, a length of a path where an impact is delivered from each location to the accelerometer or quality of material on the path (column 21, line 41- column 24, line 6: the collision detection means comprises a first collision detection means 11A and a second collision detection means 11B, which are respectively provided with detection portions 113 and 114 and amplification portions 121 and 122. In the collision detection means as shown in FIGS. 6A and 6B, the respective detection portions are mounted in a shock absorbing member 111 in a bumper provided on the front of the vehicles, and the first collision detection means 11A and the second detection means 11B are arranged on the front, and in front of a vehicle body frame 103 at the rear of the bumper, respectively (i.e., impact detection for each location of the vehicle). In the collision state presuming means 2 compares the time variations of electric signals as shown in FIG. 7 from the amplification portions 121 and 122 of the first or second collision detection means 11A and 11B with reference data on the basis of a discrimination algorithm of FIG. 8 prepared in advance to judge what collided with the vehicle…Further, outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7 and are set so that output waveforms to both the means are different depending on collided bodies…"Judgement 2" corresponds to light-weight obstacles such as a bicycle, a light vehicle, a wheel chair or the like,…That is, the obstacles collided with the bumper are detected by the first and second collision detection means 11A and 11B, and the size and mass of the collided bodies in which the collided collision object is, a fixed support pole, an electricity pole or weight body such as a vehicle are presumed, in accordance with the judgement table of Table 2, from the characteristics of the output change), where “outputs from the first and second collision detection means 11A and 11B are as shown in FIG. 7, Judgement reference level 2 corresponds to light-weight obstacles such as a bicycle, a light vehicle, a wheel chair, a fixed support pole, an electricity pole or the like… That is, the obstacles collided with the bumper are detected by the first and second collision detection means 11A and 11B” is interpreted as equivalent to wherein the impact detection reference value for each location is set based on quality of material on the path. Examiner Note: The specification mentions quality of material in [0040] as originally filed, however, there is no specific definition of “quality of material” that Examiner can glean from the specification. As a result, Examiner is using the broadest reasonable interpretation to mean materials such as a bicycle, a light vehicle, a wheel chair, a fixed support pole, or an electricity pole having distinctive quality of material.
 	Hattori does not disclose:
 	estimating device configured to estimate an impact location.  
 	However, Bellora discloses:
 	 estimating device configured to estimate an impact location ([0124]-[0125]: in the Adding Force/Deflection Curves method, an in-vehicle test of the FMH impacting the bare sheet metal structure is performed and the proposed countermeasures are tested on the component level stand just as before. Based on the modeling assumption that the countermeasure and the vehicle steel act like springs in series, we predict the final, in-vehicle FDC (i.e., Force versus displacement curve) by adding the deflections for the component level energy manager test impact and the baseline vehicle test impact for the same force levels. This will involve interpolating the digital data for one of these test impacts in order to estimate the deflection at the same digital force values as the other test impact…This allows use of experimental data to predict the front side of the FDC of the final system test. By determining some point at which to begin letting the force trail off, predicting what the backside of the curve looks like, and allowing for some appropriate rebound velocity the final in-vehicle FDC can be estimated. The point at which the force starts trailing off is determined by when a certain amount of energy is absorbed. See also [0099], [0101], [0112]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to use estimating device configured to estimate an impact location as taught by Bellora. The motivation for doing so would have been in order to determine a force versus deflection curve for the vehicle impact zone (Bellora, Abstract).

9.	Regarding claim 2, Hattori in view of Bellora disclose the system of claim 1 as disclosed above. 
 	Hattori further discloses the accelerometer configured to detect acceleration (column 24, line 50).
 	Hattori does not disclose:
 	wherein the impact value calculator includes: the accelerometer configured to detect acceleration perpendicular to the impact applied to the vehicle and to generate acceleration signals; and a signal processor connected to the accelerometer and configured to determine and output a vector sum of the acceleration signals as the determined impact value.  
 	However, Bellora discloses:
 	 wherein the impact value calculating device includes: an accelerometer configured to detect acceleration to the impact applied to the vehicle and to generate acceleration signals; and a signal processor connected to the accelerometer and configured to determine and output a vector sum of the acceleration signals as the determined impact value ([0056], [0107]: the Acceleration versus Time Curve (ATC) is obtained by measuring three triaxial accelerometers placed at the center of gravity (CG) of the FMH with respect to time during the test impact. The vector sum is then calculated from the three acceleration magnitudes at each discrete time point). Bellora discloses detect acceleration to the impact as disclosed above. Hattori in view of Bellora does not acceleration perpendicular to the impact. However, detecting acceleration perpendicular to the impact would have been obvious to one ordinary skill in the art based on the teaching of Hattori in view of Bellora.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to use wherein the impact value calculator includes: an accelerometer configured to detect acceleration perpendicular to the impact applied to the vehicle and to generate acceleration signals; and a signal processor connected to the accelerometer and configured to determine and output a vector sum of the acceleration signals as the determined impact value as taught by Bellora. The motivation for doing so would have been in order to determine a force versus deflection curve for the vehicle impact zone (Bellora, Abstract).

10.	Regarding claim 3, Hattori in view of Bellora disclose the system of claim 2 as disclosed above. 
 	Hattori further discloses maximum impact value (column 23, lines 1-18).
 	Hattori does not disclose:
 	wherein the impact location estimating device is configured to detect an impact direction corresponding to a maximum impact force point on a three-dimensional (3D) coordinate system for the acceleration signals and estimates the impact location to which the impact is applied to the vehicle by use of the impact direction.  
 	However, Bellora discloses:
 	 wherein the impact location estimating device is configured to detect an impact direction corresponding to a maximum impact force point on a three-dimensional (3D) coordinate system for the acceleration signals and estimates the impact location to which the impact is applied to the vehicle by use of the impact direction ([0044], [0068], [0080], [0088], [0098]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to use wherein the impact location estimating device is configured to detect an impact direction corresponding to a maximum impact force point on a three-dimensional (3D) coordinate system for the acceleration signals and estimates the impact location to which the impact is applied to the vehicle by use of the impact direction as taught by Bellora. The motivation for doing so would have been in order to determine a force versus deflection curve for the vehicle impact zone (Bellora, Abstract).

11.	Regarding claim 5, Hattori in view of Bellora disclose the system of claim 1 as disclosed above. 
 	Hattori further discloses an impact detector mounted in front and rear surfaces and a side surface of the vehicle and configured to output an electrical signal having electrical characteristics indicating the impact applied to the vehicle (column 13, lines 10-50, column 21, lines 40-column 23, lines 65).
 	Hattori does not disclose:
 	impact location estimating device.  
 	However, Bellora discloses:
  	impact location estimating device ([0099], [0101], [0112], [0124]-[0125]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to use impact location estimating device as taught by Bellora. The motivation for doing so would have been in order to determine a force versus deflection curve for the vehicle impact zone (Bellora, Abstract).

12.	Regarding claim 6, Hattori in view of Bellora disclose the system of claim 1 as disclosed above. 
 	Hattori further discloses wherein the effective impact determining device is configured to compare the impact value with the impact detection reference value for each location of the vehicle, when the impact value is greater than a predetermined minimum reference value (column 13, lines 10-50, column 21, lines 40-column 23, lines 65, Fig. 7). See also Bellora ([0080]).

13.	Regarding claim 7, Hattori in view of Bellora disclose the system of claim 6 as disclosed above. 
 	Hattori further discloses wherein, when the impact value is greater than or equal to the impact detection reference value, the effective impact determining device is configured to conclude the impact as the effective impact and outputs an operation signal (column 13, lines 10-50, column 21, lines 40-column 23, lines 65, Fig. 7). See also Bellora (Figs. 23-28).


14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori, in view of Bellora, in view of Ootani et al. US 2006/0102413 (hereinafter, Ootani).

15.	Regarding claim 4, Hattori in view of Bellora disclose the system of claim 2 as disclosed above. 
 	Hattori further discloses maximum impact value (column 23, lines 1-18).
 	Hattori does not disclose:
 	wherein the impact location estimator is configured to detect changes in the impact value to detect a maximum impact force point and is configured to perform Fast Fourier Transform (FFT) of the acceleration signals at the maximum impact force point to estimate the impact location.  
 	However, Bellora discloses:
 	 wherein the impact location estimating device is configured to detect changes in the impact value to detect a maximum impact force point and is configured and estimates the impact location ([0044], [0068], [0080], [0088], [0098]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to use wherein the impact location estimating device is configured to detect changes in the impact value to detect a maximum impact force point and is configured and estimates the impact location as taught by Bellora. The motivation for doing so would have been in order to determine a force versus deflection curve for the vehicle impact zone (Bellora, Abstract). 	
 	Hattori in view of Bellora does not disclose:
 	perform Fast Fourier Transform (FFT) of the signals at to estimate the impact location.  
 	However, Ootani discloses:
 	 perform Fast Fourier Transform (FFT) of the signals at to estimate the impact location ([0143]).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori in view of Bellora to use estimate an impact location as taught by Ootani. The motivation for doing so would have been in order to determine impact location accurately (Ootani, [0143], [0432]).


Conclusion
  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864